DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              NOEL WALLEN,
                                Appellant,

                                    v.

              TOWER HILL PRIME INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-2007

                              [May 26, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE18-6658.

  Noel Wallen, Jamaica, NY, pro se.

   Michael A. Monteverde, Paul S. Vicary and Kali Lauren M. Sinclair of
Zinober Diana & Monteverde, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.